 
 
I 
108th CONGRESS
2d Session
H. R. 4950 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Ms. Herseth (for herself and Mr. Evans) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend the requirement for biennial reports from the Advisory Committee on Former Prisoners of War. 
 
 
1.Six-year extension of requirement for biennial reportsSection 541(c)(1) of title 38, United States Code, is amended by striking 2003 and inserting 2009. 
 
